 



Exhibit 10.2
AMENDED AND RESTATED GUARANTY AGREEMENT
     THIS AMENDED AND RESTATED GUARANTY AGREEMENT, dated as of November 19,
2007, by ENTERPRISE PRODUCTS PARTNERS L.P., a Delaware limited partnership (the
“Guarantor”), is in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Agent”) for the several lenders ( “Lenders”) that are
or become parties to the Credit Agreement defined below.
W I T N E S S E T H:
     WHEREAS, ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability
company, successor-in-interest to Enterprise Products Operating L.P., a Delaware
limited partnership (the “Borrower”), the Agent, and Lenders desire to amend and
restate that certain Multi-Year Revolving Credit Agreement dated as of
August 25, 2004 (as heretofore amended, the “Existing Credit Facility”) among
Borrower, Wachovia Bank, National Association, as administrative agent, and the
lenders party thereto, and renew and extend the Indebtedness thereunder; and
     WHEREAS, Guarantor has guaranteed the Indebtedness under the Existing
Credit Facility pursuant to that certain Guaranty Agreement dated August 25,
2004 (the “Existing Guaranty”) by Guarantor in favor of Wachovia Bank, National
Association, as administrative agent under the Existing Credit Facility, for the
lenders thereunder; and
     WHEREAS, Borrower, Agent and Lenders have entered into that certain
$1,750,000,000 5-Year Amended and Restated Revolving Credit Agreement of even
date herewith (as the same may be amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”); and
     WHEREAS, one of the terms and conditions stated in the Credit Agreement for
the making of the loans described therein is the execution and delivery to the
Agent for the benefit of the Lenders of this Guaranty Agreement;
     NOW, THEREFORE, (i) in order to comply with the terms and conditions of the
Credit Agreement, (ii) to induce the Lenders, at any time or from time to time,
to loan monies, with or without security to or for the account of Borrower in
accordance with the terms of the Credit Agreement, (iii) at the special
insistence and request of the Lenders, and (iv) for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Guarantor hereby agrees as follows:
ARTICLE 1
General Terms
     Section 1.1 Terms Defined Above. As used in this Guaranty Agreement, the
terms “Agent”, “Borrower”, “Existing Credit Agreement”, “Existing Guaranty”, “
Credit Agreement”, “Guarantor” and “Lenders” shall have the meanings indicated
above.
     Section 1.2 Certain Definitions. As used in this Guaranty Agreement, the
following terms shall have the following meanings, unless the context otherwise
requires:

1



--------------------------------------------------------------------------------



 



“Guarantor Claims” shall have the meaning indicated in Section 4.1 hereof.
“Guaranty Agreement” shall mean this Guaranty Agreement, as the same may from
time to time be amended, supplemented, or otherwise modified.
“Liabilities” shall mean (a) any and all Indebtedness of the Borrower pursuant
to the Credit Agreement, including without limitation (i) the unpaid principal
of and interest on the Revolving Loans, Competitive Loans and Swingline Loans,
including without limitation, interest accruing subsequent to the filing of a
petition or other action concerning bankruptcy or other similar proceeding, (ii)
payment and performance of all Letters of Credit issued by the Issuing Bank for
the account of the Borrower under the Credit Agreement, and (iii) payment of any
reimbursement obligations of the Borrower in respect of any LC Disbursement or
any other amount owed by the Borrower under the Credit Agreement, including
without limitation, fees and indemnity payments, and (b) all renewals,
rearrangements, increases, extensions for any period, amendments, supplements,
exchanges or reissuances in whole or in part of the Indebtedness of Borrower
under the Credit Agreement, or any other documents or instruments evidencing any
of the above.
     Section 1.3 Credit Agreement Definitions. Unless otherwise defined herein,
all terms beginning with a capital letter which are defined in the Credit
Agreement shall have the same meanings herein as therein.
ARTICLE 2
The Guaranty
     Section 2.1 Liabilities Guaranteed. Guarantor hereby irrevocably and
unconditionally guarantees in favor of the Agent for the benefit of the Lenders
the prompt payment of the Liabilities when due, whether at maturity or
otherwise.
     Section 2.2 Nature of Guaranty. This Guaranty Agreement is an absolute,
irrevocable, completed and continuing guaranty of payment and not a guaranty of
collection, and no notice of the Liabilities or any extension of credit already
or hereafter contracted by or extended to Borrower need be given to Guarantor.
This Guaranty Agreement may not be revoked by Guarantor and shall continue to be
effective with respect to debt under the Liabilities arising or created after
any attempted revocation by Guarantor and shall remain in full force and effect
until the Liabilities are paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto no Liabilities may be
outstanding. Borrower and the Lenders may modify, alter, rearrange, extend for
any period and/or renew from time to time the Liabilities, and the Lenders may
waive any Default or Events of Default without notice to the Guarantor and in
such event Guarantor will remain fully bound hereunder on the Liabilities. This
Guaranty Agreement shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of the Liabilities is rescinded or must
otherwise be returned by any of the Lenders upon the insolvency, bankruptcy or
reorganization of Borrower or otherwise, all as though such payment had not been
made. This Guaranty Agreement may be enforced by the Agent and any subsequent
holder of any of the Liabilities and shall not be discharged by the

2



--------------------------------------------------------------------------------



 



assignment or negotiation of all or part of the Liabilities. Guarantor hereby
expressly waives presentment, demand, notice of non-payment, protest and notice
of protest and dishonor, notice of Default or Event of Default, notice of intent
to accelerate the maturity and notice of acceleration of the maturity and any
other notice in connection with the Liabilities, and also notice of acceptance
of this Guaranty Agreement, acceptance on the part of the Agent for the benefit
of the Lenders being conclusively presumed by the Lenders’ request for this
Guaranty Agreement and delivery of the same to the Agent.
     Section 2.3 Agent’s Rights. Guarantor authorizes the Agent, without notice
or demand and without affecting Guarantor’s liability hereunder, to take and
hold security for the payment of this Guaranty Agreement and/or the Liabilities,
and exchange, enforce, waive and release any such security; and to apply such
security and direct the order or manner of sale thereof as the Agent in its
discretion may determine; and to obtain a guaranty of the Liabilities from any
one or more Persons and at any time or times to enforce, waive, rearrange,
modify, limit or release any of such other Persons from their obligations under
such guaranties.
     Section 2.4 Guarantor’s Waivers.
     (a) General. Guarantor waives any right to require any of the Lenders to
(i) proceed against Borrower or any other person liable on the Liabilities,
(ii) enforce any of their rights against any other guarantor of the Liabilities,
(iii) proceed or enforce any of their rights against or exhaust any security
given to secure the Liabilities, (iv) have Borrower joined with Guarantor in any
suit arising out of this Guaranty Agreement and/or the Liabilities, or
(v) pursue any other remedy in the Lenders’ powers whatsoever. Except as
provided in the Credit Agreement, the Lenders shall not be required to mitigate
damages or take any action to reduce, collect or enforce the Liabilities, and
the failure to so mitigate or take any such action shall not release the
Guarantor from this Guaranty Agreement. Guarantor waives any defense arising by
reason of any disability, lack of partnership authority or power, or other
defense of Borrower or any other guarantor of the Liabilities, and shall remain
liable hereon regardless of whether Borrower or any other guarantor be found not
liable thereon for any reason. Whether and when to exercise any of the remedies
of the Lenders under the Credit Agreement shall be in the sole and absolute
discretion of the Agent, and no delay by the Agent in enforcing any remedy,
including delay in conducting a foreclosure sale, shall be a defense to the
Guarantor’s liability under this Guaranty Agreement. To the extent allowed by
applicable law, the Guarantor hereby waives any good faith duty on the part of
the Agent in exercising any remedies provided in the Credit Agreement.
     (b) Subrogation. Until the Liabilities have been paid in full, the
Guarantor waives all rights of subrogation or reimbursement against the
Borrower, whether arising by contract or operation of law (including, without
limitation, any such right arising under any federal or state bankruptcy or
insolvency laws) and waives any right to enforce any remedy which the Lenders
now have or may hereafter have against the Borrower, and waives any benefit or
any right to participate in any security now or hereafter held by the Agent or
any Lender.
     Section 2.5 Maturity of Liabilities; Payment. Guarantor agrees that if the
maturity of any of the Liabilities is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this Guaranty
Agreement without demand or notice to

3



--------------------------------------------------------------------------------



 



Guarantor. Guarantor will, forthwith upon notice from the Agent, pay to the
Agent the amount due and unpaid by Borrower and guaranteed hereby. The failure
of the Agent to give this notice shall not in any way release Guarantor
hereunder.
     Section 2.6 Agent’s Expenses. If Guarantor fails to pay the Liabilities
after notice from the Agent of Borrower’s failure to pay any Liabilities at
maturity, and if the Agent obtains the services of an attorney for collection of
amounts owing by Guarantor hereunder, or obtaining advice of counsel in respect
of any of its rights under this Guaranty Agreement, or if suit is filed to
enforce this Guaranty Agreement, or if proceedings are had in any bankruptcy,
receivership or other judicial proceedings for the establishment or collection
of any amount owing by Guarantor hereunder, or if any amount owing by Guarantor
hereunder is collected through such proceedings, Guarantor agrees to pay to the
Agent the Agent’s reasonable attorneys’ fees.
     Section 2.7 Liability. It is expressly agreed that the liability of the
Guarantor for the payment of the Liabilities guaranteed hereby shall be primary
and not secondary.
     Section 2.8 Events and Circumstances Not Reducing or Discharging
Guarantor’s Obligations. Guarantor hereby consents and agrees to each of the
following to the fullest extent permitted by law, and agrees that Guarantor’s
obligations under this Guaranty Agreement shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
rights (including without limitation rights to notice) which Guarantor might
otherwise have as a result of or in connection with any of the following:
     (a) Modifications, etc. Any renewal, extension, modification, increase,
decrease, alteration, rearrangement, exchange or reissuance of all or any part
of the Liabilities, or of the Letters of Credit or the Credit Agreement or any
instrument executed in connection therewith, or any contract or understanding
between Borrower and any of the Lenders, or any other Person, pertaining to the
Liabilities;
     (b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by any of the Lenders to Borrower or Guarantor or
any Person liable on the Liabilities;
     (c) Condition of Borrower or Guarantor. The insolvency, bankruptcy
arrangement, adjustment, composition, liquidation, disability, dissolution,
death or lack of power of Borrower or Guarantor or any other Person at any time
liable for the payment of all or part of the Liabilities; or any dissolution of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the shareholders, partners,
or members of Borrower or Guarantor; or any reorganization of Borrower or
Guarantor;
     (d) Invalidity of Liabilities. The invalidity, illegality or
unenforceability of all or any part of the Liabilities, or any document or
agreement executed in connection with the Liabilities, for any reason
whatsoever, including without limitation the fact that the Liabilities, or any
part thereof, exceed the amount permitted by law, the act of creating the
Liabilities or any part thereof is ultra vires, the officers or representatives
executing the documents or otherwise creating the Liabilities acted in excess of
their authority, the Liabilities

4



--------------------------------------------------------------------------------



 



violate applicable usury laws, the Borrower has valid defenses, claims or
offsets (whether at law, in equity or by agreement) which render the Liabilities
wholly or partially uncollectible from Borrower, the creation, performance or
repayment of the Liabilities (or the execution, delivery and performance of any
document or instrument representing part of the Liabilities or executed in
connection with the Liabilities, or given to secure the repayment of the
Liabilities) is illegal, uncollectible, legally impossible or unenforceable, or
the Credit Agreement or other documents or instruments pertaining to the
Liabilities have been forged or otherwise are irregular or not genuine or
authentic;
     (e) Release of Obligors. Any full or partial release of the liability of
Borrower on the Liabilities or any part thereof, of any co-guarantors, or any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Liabilities or any part thereof, it being recognized,
acknowledged and agreed by Guarantor that Guarantor may be required to pay the
Liabilities in full without assistance or support of any other Person, and
Guarantor has not been induced to enter into this Guaranty Agreement on the
basis of a contemplation, belief, understanding or agreement that other parties
other than the Borrower will be liable to perform the Liabilities, or the
Lenders will look to other parties to perform the Liabilities.
     (f) Other Security. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Liabilities;
     (g) Release of Collateral, etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Liabilities;
     (h) Care and Diligence. The failure of the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;
     (i) Status of Liens. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Liabilities shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by Guarantor that Guarantor is
not entering into this Guaranty Agreement in reliance on, or in contemplation of
the benefits of, the validity, enforceability, collectability or value of any
collateral for the Liabilities;
     (j) Payments Rescinded. Any payment by Borrower to the Lenders is held to
constitute a preference under the bankruptcy laws, or for any reason the

5



--------------------------------------------------------------------------------



 



Lenders are required to refund such payment or pay such amount to Borrower or
someone else; or
     (k) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Credit Agreement, the Liabilities, or the security and
collateral therefor, whether or not such action or omission prejudices Guarantor
or increases the likelihood that Guarantor will be required to pay the
Liabilities pursuant to the terms hereof; it being the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Liabilities when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein, except for the full
and final payment and satisfaction of the Liabilities.
ARTICLE 3
Representations and Warranties
     Section 3.1 By Guarantor. In order to induce the Lenders to accept this
Guaranty Agreement, Guarantor represents and warrants to the Lenders (which
representations and warranties will survive the creation of the Liabilities and
any extension of credit thereunder) that:
     (a) Benefit to Guarantor. Guarantor’s guaranty pursuant to this Guaranty
Agreement reasonably may be expected to benefit, directly or indirectly,
Guarantor.
     (b) Existence. Guarantor is a limited partnership duly organized and
legally existing under the laws of the State of Delaware and is duly qualified
in all jurisdictions wherein the property owned or the business transacted by it
makes such qualification necessary, except where the failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.
     (c) Power and Authorization. Guarantor is duly authorized and empowered to
execute, deliver and perform this Guaranty Agreement and all action on
Guarantor’s part requisite for the due execution, delivery and performance of
this Guaranty Agreement has been duly and effectively taken.
     (d) Binding Obligations. This Guaranty Agreement constitutes a valid and
binding obligation of Guarantor, enforceable in accordance with its terms
(except that enforcement may be subject to any applicable bankruptcy, insolvency
or similar laws generally affecting the enforcement of creditors’ rights).
     (e) No Legal Bar. This Guaranty Agreement will not violate any provisions
of Guarantor’s limited partnership agreement or any contract, agreement, law,
regulation, order, injunction, judgment, decree or writ to which Guarantor is
subject.
     (f) No Consent. Guarantor’s execution, delivery and performance of this
Guaranty Agreement does not require the consent or approval of any other

6



--------------------------------------------------------------------------------



 



Person, including without limitation any regulatory authority or governmental
body of the United States or any state thereof or any political subdivision of
the United States or any state thereof.
     (g) Solvency. The Guarantor hereby represents that (i) it is not insolvent
as of the date hereof and will not be rendered insolvent as a result of this
Guaranty Agreement, (ii) it is not engaged in business or a transaction, or
about to engage in a business or a transaction, for which any property or assets
remaining with such Guarantor is unreasonably small capital, and (iii) it does
not intend to incur, or believe it will incur, debts that will be beyond its
ability to pay as such debts mature.
     Section 3.2 No Representation by Lenders. Neither the Lenders nor any other
Person has made any representation, warranty or statement to the Guarantor in
order to induce the Guarantor to execute this Guaranty Agreement.
ARTICLE 4
Subordination of Indebtedness
     Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligation of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include without limitation
all rights and claims of Guarantor against Borrower arising as a result of
subrogation or otherwise as a result of Guarantor’s payment of all or a portion
of the Liabilities. Until the Liabilities shall be paid and satisfied in full
and Guarantor shall have performed all of its obligations hereunder, Guarantor
shall not receive or collect, directly or indirectly, from Borrower or any other
party any amount upon the Guarantor Claims if an Event of Default exists at the
time of such receipt or collection.
     Section 4.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Borrower as debtor, the Lenders shall have the right to prove their
claim in any proceeding, so as to establish its rights hereunder and receive
directly from the receiver, trustee or other court custodian, dividends and
payments which would otherwise be payable upon Guarantor Claims up to the amount
of the Liabilities. Guarantor hereby assigns such dividends and payments to the
Lenders up to the amount of the Liabilities. Should the Agent or any Lender
receive, for application upon the Liabilities, any such dividend or payment
which is otherwise payable to Guarantor, and which, as between Borrower and
Guarantor, shall constitute a credit upon the Guarantor Claims, then upon
payment in full of the Liabilities, Guarantor shall become subrogated to the
rights of the Lenders to the extent that such payments to the Lenders on the
Guarantor Claims have contributed toward the liquidation of the Liabilities, and
such subrogation shall be with respect to that proportion of the Liabilities
which would have been unpaid if the Agent or a Lender had not received dividends
or payments upon the Guarantor Claims.

7



--------------------------------------------------------------------------------



 



     Section 4.3 Payments Held in Trust. In the event that notwithstanding
Sections 4.1 and 4.2 above, Guarantor should receive any funds, payments, claims
or distributions which is prohibited by such Sections, Guarantor agrees to hold
in trust for the Lenders an amount equal to the amount of all funds, payments,
claims or distributions so received, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Agent, and Guarantor covenants promptly to pay the
same to the Agent.
     Section 4.4 Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Liabilities,
regardless of whether such encumbrances in favor of Guarantor, the Agent or the
Lenders presently exist or are hereafter created or attach. Without the prior
written consent of the Lenders, Guarantor shall not (a) exercise or enforce any
creditor’s right it may have against the Borrower, or (b) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceeding
(judicial or otherwise, including without limitation the commencement of or
joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any lien, mortgages, deeds of trust, security
interest, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor.
     Section 4.5 Notation of Records. All promissory notes of the Borrower
accepted by or held by Guarantor shall contain a specific written notice thereon
that the indebtedness evidenced thereby is subordinated under the terms of this
Guaranty Agreement.
ARTICLE 5
Miscellaneous
     Section 5.1 Successors and Assigns. This Guaranty Agreement is and shall be
in every particular available to the respective successors and assigns of the
Agent and the Lenders and is and shall always be fully binding upon the legal
representatives, heirs, successors and assigns of Guarantor, notwithstanding
that some or all of the monies, the repayment of which is guaranteed by this
Guaranty Agreement, may be actually advanced after any bankruptcy, receivership,
reorganization, death, disability or other event affecting Guarantor.
     Section 5.2 Notices. Any notice or demand to Guarantor under or in
connection with this Guaranty Agreement may be given and shall conclusively be
deemed and considered to have been given and received in accordance with
Section 9.01 of the Credit Agreement, addressed to Guarantor at the address on
the signature page hereof or at such other address provided by the Guarantor to
the Agent in writing.
     Section 5.3 Construction. This Guaranty Agreement is a contract made under
and shall be construed in accordance with and governed by the laws of the State
of New York.

8



--------------------------------------------------------------------------------



 



     Section 5.4 Invalidity. In the event that any one or more of the provisions
contained in this Guaranty Agreement shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Guaranty
Agreement.
     Section 5.5 Liability of General Partner. It is hereby understood and
agreed that Enterprise Products GP, LLC, the general partner of the Guarantor,
shall have no personal liability, as general partner or otherwise, for the
payment of the Liabilities or any amount owing or to be owing hereunder.
     Section 5.6 ENTIRE AGREEMENT. This Written Guaranty Agreement Embodies the
Entire Agreement and Understanding Between the Agent, The Lenders and the
Guarantor and Supersedes All Other Agreements and Understandings Between Such
Parties Relating to the Subject Matter Hereof and Thereof. This Written Guaranty
Agreement Represents the Final Agreement Between the Parties and May Not Be
Contradicted by Evidence of Prior, Contemporaneous, or Subsequent Oral
Agreements of the Parties. There Are No Unwritten Oral Agreements Between the
Parties.
     Section 5.7 Submission to Jurisdiction. The Guarantor hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Agreement, or for recognition or
enforcement of any judgment, and the Guarantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. The Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Agreement shall affect any right that
the Administrative Agent may otherwise have to bring any action or proceeding
relating to this Guaranty Agreement against the Guarantor or its properties in
the courts of any jurisdiction. The Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guaranty
Agreement in any court referred to above. The Guarantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. The
Guarantor irrevocably consents to service of process in the manner provided for
notices in Section 5.2 above. Nothing in this Guaranty Agreement will affect the
right of Administrative Agent or any Lender to serve process in any other manner
permitted by law.
     SECTION 5.8 WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE GUARANTOR (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ADMINISTRATIVE AGENT, ANY LENDER OR ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,

9



--------------------------------------------------------------------------------



 



THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND ADMINISTRATIVE AGENT, BY ITS
ACCEPTANCE HEREOF, HAVE BEEN INDUCED TO ENTER INTO OR ACCEPT THIS GUARANTY
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     Section 5.9 Amendment and Restatement. This Guaranty Agreement amends and
restates the Existing Guaranty in its entirety and renews and extends all
Indebtedness of Guarantor thereunder.

10



--------------------------------------------------------------------------------



 



     WITNESS THE EXECUTION HEREOF, as of the date first above written.

                  ENTERPRISE PRODUCTS PARTNERS L.P.,
a Delaware limited partnership    
 
           
 
  By:   Enterprise Products GP, LLC,    
 
      General Partner    
 
           
 
  By:   /s/ Bryan F. Bulawa
 
Bryan F. Bulawa    
 
      Vice President and Treasurer    
 
                1100 Louisiana Street, 10th Floor
Houston, Texas 77002    

11